     Case 2:20-cv-00276-RFB-VCF Document 101 Filed 06/29/20 Page 1 of 7




 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEVADA
 7

 8                                                                Case # 2:20-cv-00276-RFB-VCF
      Jordan J, Potter
 9
                                                       )          VERIFIED PETITION FOR
10                       Plaintiff(s),                 )          PERMISSION TO PRACTICE
                                                       )          IN THIS CASE ONLY BY
11             vs.                                     )          ATTORNEY NOT ADMITTED
                                                                  TO THE BAR OF THIS COURT
12                                                                AND DESIGNATION OF
      Crane, Co., et al.                               '          LOCAL COUNSEL
13                                                      )
                         Defendant(s).                 )
14                                                      )         FILING FEE IS S250.00

15
16                    Ronald L. Hellbusch            s Petitioner, respectfully represents to the Court:
                       (name of petitioner)
17
               1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                         Lewis Brisbois Bisgaard & Smith LLP
19                                                     (firm name)

20     with offices at                                     Lincoln Street, Suite 4000
                                                             (street address)
21
                      Denver
       _____________________________________            Colorado
                                             5_____________________________ > ___ 80203
                                                                                   _________ ?
22                    (city)                              (state)               (zip code)

23              (303) 861-7760                    Ronald.Hellbusch@lewisbrisbois.com
        (area code + telephone number)                      (Email address)
24
               2.        That Petitioner has been retained personally or as a member of the law firm by
25
                              DCo LLC                          to provide legal representation in connection with
26                       [clicnt(s)]

27     the above-entitled case now pending before this Court.

28                                                                                                         Rev 5/16
     Case 2:20-cv-00276-RFB-VCF Document 101 Filed 06/29/20 Page 2 of 7




 1             3.     That since       October 23, 1995         Petitioner has been and presently is a
                                              (date)
 2     member in good standing of the bar of the highest Court of the State of             Colorado
                                                                                            (state)
 3     where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

 4     from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5     possession of the United States in which the applicant has been admitted to practice law certifying

 6     the applicant’s membership therein is in good standing.

 7             4.     That Petitioner was admitted to practice before the following United States District

 8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9     of other States on the dates indicated for each, and that Petitioner is presently a member in good

10     standing of the bars of said Courts.

11                            Court                              Date Admitted             Bar Number

12                    Colorado State Courts                    October 23, 1995                26094

13          U.S. District Court, District of Colorado            June 24, 1997                 26094

14                      Utah State Courts                        May 29, 2002                   9368

15             U.S. District Court, District of Utah             July 12, 2006                 9368

16
17

18

19
               5.     That there are or have been no disciplinary proceedings instituted against petitioner,
20
       nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
       or administrative body, or any resignation or termination in order to avoid disciplinary or
22
       disbarment proceedings, except as described in detail below:
23
        None
24

25

26

27

28                                                       2                                             Rev. 5/16
     Case 2:20-cv-00276-RFB-VCF Document 101 Filed 06/29/20 Page 3 of 7




 I              6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2     particulars if ever denied admission):

 3     None
 4

 5

 6              7.       That Petitioner is a member of good standing in the following Bar Associations.

 7     Utah and Colorado

 8

 9

10              8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11     (formerly lr ia 10-2)   during the past three (3) years in the following matters:   (State "none" if no applications.)

12     Date of Application                 Cause                      Title of Court                   Was Application
                                                                    Administrative Body                  Granted or
13                                                                    or Arbitrator                        Denied

14               None

15

16

17

18

19                         (If necessary, please attach a statement of additional applications)

20              9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21     State of N evada with respect to the law of this state governing the conduct of attorneys to the same

22     extent as a member of the State Bar of Nevada.

23              10.      Petitioner agrees to comply with the standards of professional conduct required of

24     the members of the bar of this court.

25              11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26     practice in this jurisdiction and that the client has consented to such representation.

27

28                                                            3                                                    Rev. 5/16
Case 2:20-cv-00276-RFB-VCF Document 101 Filed 06/29/20 Page 4 of 7




 1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2   FOR THE PURPOSES OF THIS CASE ONLY.

 3
 4
     STATE OF            Colorado              )
 5                                             )
     COUNTY OF               Adams             )
 6
 7               Ronald L. Hellbusch        ; Petitioner, being first duly sworn, deposes and says:

 8   That the foregoing statements are true.
 9
                                                                           Petitioner’s signature
10   Subscribed and sworn to before me this
11
                              day of                                   ,   2.OJ2.Q     ERIKA M. GARDNER
                                                                                          Notary Public
12                                                                                      State of Colorado
                                                                                     Notary ID#20164015398
13                                                                               My Commission Expires 04-22-2024

14
15
16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designate             Michael R. Smith              ?
19                                                                                   (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
23                                 6385 South Rainbow Boulevard. Suite 600
                                                    (street address)
24
                       Las Vegas                      (                    Nevada                   5    891 18
25                      (city)                                             (state)                      (zip code)
26             (702) 893-3383              ,       Michael.R.Smith@Iewisbrisbois.com
      (area code + telephone number)                        (Email address)
27
28                                                        4                                                    Rev. 5/16
     Case 2:20-cv-00276-RFB-VCF Document 101 Filed 06/29/20 Page 5 of 7




 1     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2     agreement and authorization for the designated resident admitted counsel to sign stipulations

 3     binding on all of us.

 4
 5                APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

 6

 7            The undersigned party(ies) appoint(s)               Michael R. Smith_____________ as
                                                             (name of local counsel)
 8     his/her/their Designated Resident Nevada Counsel in this case.

 9

10                                                                                                      ,------- -----
                                             (party s signature)
11
                                             Vicki L. Stringham,Vice President of DCo LLC
12                                           (type or print party name, title)

13
                                             (party's signature)
14

15
                                             (type or print party name, title)
16

17                                  CONSENT OF DES           NEE
              The undersigned hereby consents to sep/e as associate reddent^evada counsel in this case.
18

19

20                                           Designated/Resident Xevada CoXmsel’s signature

21                                           12641                         Michael.R.Smith@lewisbrisbois.com
                                             Bar nurhber                   Email address
22

23
       APPROVED:
24                   29th day of June, 2020.
       Dated: this         day of                     , 20
25

26
       UNITED STATES DISTRICT JUDGE
27

28                                                      5                                           Rev. 5/16
 Case 2:20-cv-00276-RFB-VCF Document 101 Filed 06/29/20 Page 6 of 7




  Certificate of Good Standing
                                and
        No Disciplinary History
                 United States District Court
                    District of Colorado

I, Jeffrey P. Colwell, Clerk of the United States District Court
                   DO HEREBY CERTIFY


            RONALD LYLE HELLBUSCH

           was admitted to practice in this court on
                        June 24, 1997
     and is in good standing with no disciplinary history.




Dated: April 29, 2020
                                  Jeffrey P. Colwell, Clerk
              Case 2:20-cv-00276-RFB-VCF Document 101 Filed 06/29/20 Page 7 of 7




AO 136

                                   CERTIFICATE OF GOOD STANDING


                             United States District Court
                                               District of Utah


         I, D. Mark Jones, Clerk of the United States District Court, District of Utah,
         certify that



                                         Ronald L. Hellbusch

         Bar # 9368, was duly admitted to practice in this Court on July 12, 2006, and is in good standing as
         a member of the bar of this Court.




                                                                       D. Mark Jones
                                                                       Clerk


         Dated at Salt Lake City, Utah

         on April 30, 2020
                                                                       (f(y) Deputy Clerk
